El Juez Asociado Sb. MacLkaby,
emitió la opinión del tribunal.
La presente demanda está basada en una solicitud para que se expida auto de Mandamus, presentada ante este Tribunal, el 29 de mayo de 1905, con el objeto de obligar aí Consejo Ejecutivo á contar de nuevo las papeletas usadas para la votación verificada en el barrio de Guaya-nilla, del Municipio de Ponce, y averiguar el resultado de dicha votación, y si ésta resultare haber sido hecha ilegal é indebidamente, rechazar los .informes y datos oficiales, con respecto al precinto No. 41 del citado barrio, y declarar nulas y sin ningún valor las elecciones- veri-ficadas en. dicho precinto.
Los peticionarios alegan que son. ciudadanos de Puer-to Rico y vecinos de Guayanilla' y que algunos de ellos residen en el Precinto No. 41, y los cinco primeros men-cionados en dicha petición, componen el comité que re-presenta al Partido Republicano en el pueblo de Guaya-nilla.
El 29 de mayo, se expidió un auto de mandamus alterna-tivo, que debía devolverse á este Tribunal el día 5 del siguiente mes de Junio; y en ese día, así como en los siguientes, tuvieron lugar procedimientos en este asunto; se dictaron órdenes; se tomaron declaraciones de testigos, y se oyeron informes orales hasta el día 20 del presen-te mes de junio, en cuya fecha, el asunto quedó, por fin, terminado v sometido á este Tribunal, para su resolución. El día 9 de Junio, se presentó en esta causa la contesta-ción, compuesta de seis excepciones especiales, una - ne-*213gativa general y dos negativas especiales, cuya contesta-ción fue presentada debidamente durante el curso del juicio, invirtiéndose algún tiempo en la argumentación de las cuestiones de derecho envueltas en este asunto. En el asunto de Rafael M. Delgado* contra el Consejo Ejecutivo, resuelto por este tribunal en 1 de noviembre . de 1904, se expresó una duda grave, sobre si en una demanda de esta índole, pueda interponerse una excep-ción previa, toda vez que la ley estableciendo el auto de manda/mus, dispone en su sección 8a. 'que:
“El día fijado para la vista del auto condicional ó en otro día subsiguiente que la corte pudiera conceder para dicha vista, la per - sona notificada poíd-rá alegar las causas, bajo juramento, en la misma forma en que se hace una contestación ó una solicitud ó declaración en pleito civil.” (Véanse las Leyes de 1903, pag. 118, sección 8.)
Sin embargo,' el Tribunal, en el asunto de Delgado, de-clarando que el Tribunal por su propia iniciativa podía examinar la suficiencia de la petición, consideró las obje-ciones presentadas por medio de una excepción previa, para lo cual, por supuesto, tenía un perfecto derecho.
En el presente caso, debido á la importancia de una administración fiel de las Leyes Electorales, y de la con-servación de la pureza de la votación, le parecía al Tribunal, que sería lo mejor reservarse su decisión con res-pecto á las excepciones previas presentadas, y oir todo el testimonio propuesto por cada parte, en apoyo de su petición y la contestación presentada en este afeunto. No puede presentarse ante este Tribunal, ni en ningún otro Tribunal en esta Isla, asunto alguno que sea más importante que las cuestiones que se refieren á la pu-reza de la. votación y la fiel administración de las leyes electorales. Todo gobierno libre está basado en una votación libre y un cómputo justo,” y si por la infiden-cia de funcionarios electorales, ó por la corrupción de votantes, ó por la tiranía de los que se hallan en el poder, *214la voluntad del pueblo, tal como se manifiesta en las ur-nas, queda frustrada, debe llegar.el fin del gobierno libre, y tal proceder puede dar por resultado un motín, una revolución, ó el establecimiento de tiranía.
Bin embargo, no es necesario para la consideración de esta causa, que todas las cuestiones dé derecho ó de hecho que lian sido presentadas, discutidas y considera-das en la misma, sean ventiladas en este dictámen. Des-cuellan dos importantes proposiciones en que con seguri-dad puede basarse la decisión del presente caso. La primera es que, aunque se alega en la petición que los peticionarios además manifiestan que se le llamó la aten-ción al Consejo Ejecutivo sobre la conducta irregular ó ilegal de las elecciones y de la votación en el-citado precinto, y sobre la manera ilegal en que el referido pa-quete fue trasmitido al Consejo Ejecutivo, y sobre la omisión de los Jueces de dicho precinto, de acompañar los certificados necesarios; y que se pidió á dicho Con-sejo Ejecutivo que declarase nulos y sin ningún valor los datos é informes oficiales con respecto á dicho precinto; pero que dicho Consejo Ejecutivo se negó y ha conti-nuado negándose hasta el día de hoy, á rechazar dichos datos é informes oficiales”; sin embargo, no se ha pre-sentado en la vista de esta causa, ninguna prueba para establecer esta alegación. Con arreglo á la ley aplica-ble á este caso, debe haberse suplicado al demandado que ejecute el acto, á cuya ejecución se le trata de obli-gar, y él debe haberse negado á verificarlo, antes de que pueda considerarse solicitud alguna para un auto de Mandamus; de otro modo el peticionario no tiene de-recho á pedir al Tribunal que dicte el auto altamente pri-vilegiado de Mandamus.
Oroville R. R. Co. v. Plumas Co. 37 Cal. 362;
Crandall v. Amador Co. 20 Cal. 75;
People v. Romero 18 Cal. 92;
*215People v. Hyde Park 117 Ill. 462;
Douglass v. Chatham 41 Conn. 211;
Tapping on Mandamus 282.
Toda vez que los peticionarios del auto de Mandamus, en el presente caso, no han cumplido con este requisito necesario de la Ley, este tribunal podría muy bien ne-garse á la prosecución del asunto de que se trata.
Sin embargo, se considerará todavía otro punto más, y es que el acto cuya ejecución se trata de compeler por medio del auto de Mandamus, debe ser un acto que la ley ordene especialmente como un deber, en virtud de algún cargo, puesto de confianza, ó posición. En otras palabras, debe ser un acto ministerial, y no un acto que envuelva discreción judicial. (Véase ia sección 2a. de la Ley estableciendo el auto de Mandamus, Leyes de 1903, pág. 317.)
United States v. Shurs, 102 U. S. 403.
Comms. of Patents v. Whitely (4 Wall) 71 U. S. 534.
Kendall v. Stokes (3 How.) 44 U. S. 98.
Las pruebas, en el presente caso, demuestran quo el Consejo Ejecutivo tuvo á la vista todos los papeles y documentos exigidos por la ley, referentes al barrio cíe Gruayanilla, en el Municipio de Ponce, incluso los re-ferentes al precinto No. 41, y que todos ellos fueron es-' cudriñaclos y examinados cuidadosamente, y que los vo-tos depositados en dicho barrio, fueron contados escru-pulosamente, y que se proclamó el resultado de la vo-tación. Los testigos que componían el comité de escru-tinio del Consejo Ejecutivo, declararon que no había diferencia entre los documentos referentes al precinto No. 41, y los referentes á los demás precintos en el mismo barrio; que todos eran igualmente correctos, y que to-dos fueron considerados por el comité de la misma ma-nera, y que se informó en debida forma con respecto á los mismos.
*216Los actores alegan en su x->etición, que Las elecciones en dicho barrio de G-uayanilla, fueron conducidas en de-bida forma en los precintos Nos. 40, 42, 43, 44 y 45; pero que fueron conducidas impropiamente, y contrario á la ley, en el precinto No. 41.
Según las declaraciones prestadas por testigos en el acto de la vista, si las- elecciones han sido conducidas impropiamente en un precinto del citado barrio, lo han sido en todos los precintos; y si han sido dirijidas en debida forma en cinco de los precintos de dicho barrio, lo han sido también en el sexto precinto. Debe aceptarse, por lo tanto, como un hecho establecido, que las eleccio-nes, en cuanto á lo demostrado por los datos e informes oficiales dirijidos al Consejo Ejecutivo, y en cuanto á lo demostrado por las pruebas presentadas ante este Ti i bunal, han sido conducidas en debida forma en el pre-cinto No. 41. Puede ser que haya habido irregularida-des. Puede ser que se hayan abierto los Colegios Elec-torales un poco más tarde que la hora fijada por la ley, y que se los haya cerrado algún tiempo antes de la hoia señalada para su.clausura, pero estas son cuestiones q_ue no pueden presentarse en un procedimiento de esta ín-dole. También debe recordarse en el presente, caso, que esas elecciones tuvieron lugar el día 8 de Noviembre de 1904, y que jamás se presentó queja alguna al Consejo Ejecutivo con respecto á este asunto; que una Legis-latura, cuya Cámara baja está compuesta de delegados, que habían sido elegidos en dichas elecciones, ha adop-tado y aprobado un tomo de leyes, y luego terminado sus sesiones; y que, otros. funcionarios elegidos en dichas elecciones han tomado posesión de sus cargos, y están desempeñando sus funciones, que no se ha presentado queja alguna hasta la presentación de esta solicitud para un acto de mandamus, cuya petición está basada eu el hecho de que la ley exige que el Comisario de. .Barrio *217(que equivale á “County Commissioner” ó sea Comisio-nado de Condado, en el Continente) para el Distrito de (tuavanilla, sea nombrado de entre el partido político que haya obtenido el mayor número de votos; y que, habiéndose constituido recientemente dicho barrio en un Municipio separado, debe nombrarse también de entre el partido dominante el Alcalde de dicha ciudad. Estas leyes han sido aprobadas por la .Legislatura, en su úl-tima sesión, y en estos hechos, encontramos un motivo para discutir esta cuestión después de tanto tiempo. En el caso de que los votos depositados en el precinto 41, fuesen desechados y excluidos por el Consejo Ejecuti-vo, debería nombrarse por ahora, un Comisario de ba-jado, y más tarde, ó sea después de 1 de Julio, el Al-calde de Guayanilla, de entre' el partido republicano, ó de lo contrario, de entre el partido opuesto.
Conviene mencionar estos asuntos para que el Tribunal tenga á la vista todos los hechos de la causa, al dictar su resolución.
Por consiguiente,, toda vez que no se ha demostrado por las pruebas, que jamás se haya dirijido súplica al-guna al Consejo Ejecutivo, pidiendo la ejecución del ac-to, cuya ejecución se trata de compeler, y por cuanto el mismo acto, con respecto al cual se suplica á este Tribunal que ordene, su ejecución, es un acto que envuelve discreción, y no simplemente un acto ministerial, debe denegarse la solicitud para el auto de Mandamus. De-be, por lo tanto, declararse sin lugar la demanda, con las costas' á los peticionarios. ' '

Denegado.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados, Hernández y higueras.
El Juez Asociado Sr. Wolf, no intervino en la reso-lución de este caso.